DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/22 has been entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 14-17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	Claim 1 states: “wherein the splitter chamber is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber”. Claim 14 states: “wherein the second expansion chamber is configured to prevent pressure reduction of the mixed fluid generally within the second expansion chamber”. These limitations are vague and indefinite. It is unclear what “generally” refers to. It appears applicant is allowing for some undisclosed, undefined degree of pressure reduction within the splitter chamber / second expansion chamber. The specification does not provide any objective boundaries that can be used to determine what “generally” refers to. With no defined objective way to make a determination about what constitutes “generally”, the terms are subjective and therefore indefinite. See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 - 72, 112USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art"). See MPEP 2173.05 IV. 	
 	Claim 1 states “a splitter” in line 16. A splitter has already been introduced in the claim and therefore this limitation has improper antecedent basis. Claim 15 is rejected for the same reason given claim 14 already introduces a splitter.
 	Claim 1 states “wherein a splitter extends at least partially into the splitter chamber prior to the mixed fluid reaching a splitter chamber exit”. It is believed that this limitation might be referring to the splitter being located such that the mixed fluid reaches the splitter before reaching the splitter chamber exit. However, the wording of the limitation makes the intended 
 	Claim 3 states at least two ports. It is unclear how these at least two ports relate to the splitter chamber exit already claimed in claim 1. Claim 7 introduces a splitter chamber outlet. It is unclear how this outlet relates to the splitter chamber exit already claimed in claim 1.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrell US 5,893,383.
Harrell discloses:
1. A jet pump (see e.g. jet pump in the title) comprising:

a power fluid (see power fluid throughout including the abstract and col 3 line 5),
a wellbore fluid (see formation/production fluid throughout including Fig 2),
a mixing chamber (see annotated Fig 2 herein), wherein the power fluid and the wellbore fluid combine into a mixed fluid (see e.g. “power/formation fluid” in col 3 line 55);
an expansion chamber having an exit (see annotated Fig 2 herein);
a splitter chamber (see splitter chamber in annotated Fig 4B herein) between the expansion chamber exit and a splitter chamber exit (splitter chamber exit is outlet port exits in annotated Fig 4B herein),
wherein a splitter (see splitter in annotated Fig 4B herein) extends at least partially into the splitter chamber prior to the mixed fluid reaching a splitter chamber exit (see annotated Fig 4B herein),
further wherein the splitter chamber is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber (see annotated Fig 4B herein);
a splitter (see annotated Fig 4B herein), wherein the splitter forms the mixed fluid into at least a first and second stream (see 1st and 2nd streams in annotated Fig 4B herein).

    PNG
    media_image1.png
    1060
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1286
    1137
    media_image2.png
    Greyscale



2. The jet pump of claim 1 wherein, the splitter forms the first and second streams into

3. The jet pump of claim 1 wherein, the at least first and second streams are directed towards at least two ports in an exterior of the housing (see outlet ports in annotated Fig 4B of Harrell herein).
5. The jet pump of claim 1 wherein, the splitter is a cone (see annotated Fig 4B of Harrell herein).
6. The jet pump of claim 1 wherein, the splitter (see splitter of Harrell in annotated Fig 4B herein) is in a splitter chamber (see splitter chamber of Harrell in annotated Fig 4B herein), wherein the splitter chamber allows further expansion of the mixed fluid (See annotated Fig 4B herein).



Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder US 4,183,722.
Regarding claims 1-2, and 5-7, Roeder discloses:
1. A jet pump (see e.g. jet pump in the title, and jet pump 10 in the figures) comprising:
a housing (barrel 45),
a power fluid (See “The power fluid flows through the jet pump assembly to cause a pumping action.” in the abstract and high velocity stream 78 in Fig 5.),

a mixing chamber (57),
wherein the power fluid and the wellbore fluid combine into a mixed fluid (see “The
mixed fluids continue to flow through the throat and about the deflector and out of the venture as the fluids are forced to continue through the pump and then to the surface of the earth. ” in the abstract),
an expansion chamber (see 58 downward to 59 in fig 5) having an expansion chamber exit (at 59),
a splitter chamber between the expansion chamber exit (at 59) and a splitter chamber exit (exit is labeled as the splitter chamber outlet in annotated Fig 5 herein), 
wherein a splitter (see deflector 61 from the tip to the dotted line in annotated Fig 5 herein) extends at least partially into the splitter chamber prior to the mixed fluid reaching a splitter chamber exit (see annotated Fig 5 herein), 
further wherein the splitter chamber (see annotated Fig 5 herein wherein the splitter chamber is the portion of 60 from 59 downward to the bottom of the splitter as indicated by the dotted line in annotated Fig 5 herein) is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber (the splitter chamber as defined immediately above is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber as shown in annotated Fig 5 herein);
a splitter (see deflector 61 from the tip to the dotted line in annotated Fig 5 herein);

2.    (Previously Presented) The jet pump of claim 1 wherein, the splitter forms the first and second streams into approximately symmetric streams (see two ports 63 which receive two approximately symmetric streams).
5. The jet pump of claim 1 wherein, the splitter is a cone (61 from the tip to the dotted line in annotated Fig 5 herein is a cone).
6.    (Currently Amended) The jet pump of claim 1 wherein, the splitter (61 from the tip to the dotted line in annotated Fig 5 herein) is in the splitter chamber (See annotated Fig 5 herein wherein the splitter is in the splitter chamber. It is noted that the claim does not require the entire splitter to be in the splitter chamber), wherein the splitter chamber allows further expansion of the mixed fluid (see Fig 5 wherein the splitter chamber allows further expansion of the mixed fluid exiting at 59).
7.    (Currently Amended) The jet pump of claim 6 wherein, the splitter chamber has an inlet (at 59) and an outlet (at dotted line in annotated Fig 5 herein) wherein the inlet has a smaller area than the outlet (see annotated Fig 5 herein wherein the area of the mixed fluid at 59 is less than the area of the mixed fluid at the dotted line in annotated Fig 5 herein).


    PNG
    media_image3.png
    1210
    585
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 14-17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman US 5,083,609 in view of Roeder US 4,183,722.

Regarding claims 1-3, and 5-7, in Figs 1-2, Coleman discloses:
1.    (Previously Presented) A jet pump (see e.g. the title) comprising:
a housing (see annotated Fig 2 herein),
a power fluid (see annotated Fig 2 herein), 
a wellbore fluid (see annotated Fig 2 herein), 
a mixing chamber (see annotated Fig 2 herein),
wherein the power fluid and the wellbore fluid combine into a mixed fluid (see annotated Fig 2 herein),
an expansion chamber (54), having an expansion chamber exit (see annotated Fig 2 herein),
a splitter chamber between the expansion chamber exit (see annotated Fig 2 herein) and a splitter chamber exit (at ports in annotated figures herein), 
wherein a splitter (58) extends at least partially into the splitter chamber (see annotated Fig 2 herein);
further wherein the splitter chamber is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber (the splitter chamber is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber as shown in annotated Fig 2 herein);
a splitter (58);
wherein the splitter forms the mixed fluid into at least a first and second stream (see

Regarding the limitations “prior to the mixed fluid reaching a splitter chamber exit”, it appears applicant may be trying to claim the mixed fluid passes the splitter before passing through the splitter chamber exit. If this is accurate, not all of the mixed fluid would pass the splitter before exiting the ports of the splitter chamber.
However, Roeder discloses extending the diffuser to the chamber housing the cone shaped splitter and beginning the cone shaped splitter in the diffuser (see annotated Fig 5 of Roeder above). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to begin the tip of the cone shaped splitter in the diffuser and extending the cone shaped diffuser to the chamber housing the splitter as taught by Roeder in the system of Coleman to gain the benefit of “The venturi and deflector therefore jointly cooperate together in the illustrated manner of FIGS. 2-5 to form an annulus therebetween which is of varying cross-section” as taught by Roeder in col 3 lines 34-37.
With this modification of Coleman in view of Roeder, Coleman as modified by Roeder would disclose wherein a splitter (58 modified to extend into the diffuser as taught by Roeder) extends at least partially into the splitter chamber prior to the mixed fluid reaching a splitter chamber exit (the mixed fluid would pass by the tip of the splitter [which is extended into the diffuser as taught by Roeder] before encountering the ports of the splitter chamber as in the figures herein). 


    PNG
    media_image4.png
    768
    582
    media_image4.png
    Greyscale


Close up of portion of Fig 1 of Coleman showing 3 ports 90 degrees apart

    PNG
    media_image5.png
    1206
    701
    media_image5.png
    Greyscale


Coleman as modified above discloses (all references made to Coleman):
2.    (Previously Presented) The jet pump of claim 1 wherein, the splitter forms the first and second streams into approximately symmetric streams (4 ports in annotated Figs 1-2 herein means 4 approximately symmetric streams).
3.    (Original) The jet pump of claim 1 wherein, the at least first and second streams are directed towards at least two ports in an exterior of the housing (see annotated Figs 1-2 herein).
Regarding claim 5, Coleman as modified by Roeder discloses wherein, the splitter is a cone (see Fig 5 of Roeder wherein the splitter is a cone). 
6.    (Currently Amended) The jet pump of claim 1 wherein, the splitter is in the splitter chamber (see annotated Fig 2 herein), wherein the splitter chamber allows further expansion of the mixed fluid (see annotated Fig 2).
7.    (Currently Amended) The jet pump of claim 6 wherein, the splitter chamber has an inlet (inlet is just below the exit of the mixing chamber in annotated Fig 2 herein) and an outlet (ports in annotated Figs 1-2 herein) wherein the inlet has a smaller area than the outlet (see annotated Fig 2 wherein the port is at least as wide as the inlet and the port is much longer than the inlet meaning the port has a greater area than the inlet and there are a total of 4 ports).

Coleman discloses:
14.    (Previously Presented) A jet pump comprising:

a power fluid (see annotated Fig 2 herein), 
a wellbore fluid (see annotated Fig 2 herein), 
a venturi (49), 
wherein the power fluid mixes with the wellbore fluid to form a mixed fluid (see annotated Fig 2 herein), 
a first expansion chamber (54) having an exit (see expansion chamber exit in annotated Fig 2 herein),
a second expansion chamber between the first expansion chamber exit and
at least two ports (see 2nd expansion chamber in annotated Fig 2 herein which also includes the splitter chamber in annotated Fig 2 herein),
wherein the second expansion chamber is configured to prevent pressure reduction of the mixed fluid throughout the second expansion chamber (see annotated Fig 2 herein wherein the second expansion chamber is configured to prevent pressure reduction of the mixed fluid generally within the second expansion chamber),
further wherein the at least two ports (see ports in annotated Figs 1-2 herein) allow the mixed fluid to exit the second expansion chamber (see annotated Fig 2 herein),
wherein the at least two ports have a combined exit area equal to or greater than an exit area of the first expansion chamber (see annotated Fig 2 herein wherein the port is at least as wide as the inlet and the port is much longer than the inlet meaning each port has a greater area than the inlet and there are a total of 4 ports).

However, Roeder discloses extending the diffuser to the chamber housing the cone shaped splitter and beginning the cone shaped splitter in the diffuser (see annotated Fig 5 of Roeder above). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to begin the tip of the cone shaped splitter in the diffuser and extending the diffuser to the chamber housing the cone shaped splitter as taught by Roeder in the system of Coleman to gain the benefit of “The venturi and deflector therefore jointly cooperate together in the illustrated manner of FIGS. 2-5 to form an annulus therebetween which is of varying cross-section” as taught by Roeder in col 3 lines 34-37.
With this modification of Coleman in view of Roeder, Coleman as modified by Roeder would disclose wherein a splitter (58 modified to extend into the diffuser as taught by Roeder) extends at least partially into the second chamber prior to the mixed fluid reaching the at least two ports (the mixed fluid would pass by the tip of the splitter [which is extended into the diffuser as taught by Roeder] before encountering the ports of the splitter chamber as in the figures herein). 
Coleman as modified above discloses (references are made to Coleman):

16.    (Original) The jet pump of claim 15 wherein, the splitter forms the mixed fluid into at least two approximately symmetric streams (forms four approximately symmetric streams corresponding to the 4 ports in annotated Figs 1-2 herein).
Regarding claim 17, Coleman as modified by Roeder discloses wherein, the splitter is a cone (see Fig 5 of Roeder wherein the splitter is a cone). 
19.    (Original) The jet pump of claim 16 wherein, the at least two approximately
symmetric streams are directed towards the at least two ports in an exterior of the housing (see annotated Figs 1-2 herein).


Claim(s) 7, 14-17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell US 5,893,383 in view of Roeder US 4,183,722.
Regarding claim 7, Harrell does not disclose the splitter chamber has an inlet and an outlet wherein the inlet has a smaller area than the outlet.
Coleman discloses the use of exit ports which are elongated top to bottom and which each have an area greater than the exit area of the mixing chamber (see annotated Fig 5 herein).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize exit ports elongated top to bottom having an exit area 

Regarding claim 14, Harrell discloses:
14. A jet pump (see e.g. jet pump in the title) comprising:
a housing (pump housing 2),
a power fluid (72),
a wellbore fluid (reservoir fluid 74),
a venturi (see the venturi in annotated Fig 2 herein), wherein the power fluid mixes with the
wellbore fluid to form a mixed fluid (see e.g. “power/formation fluid” in col 3 line 55),
a first expansion chamber having an exit (see mixing chamber and mixing chamber exit in annotated Fig 2 herein),
a second expansion chamber (see second expansion chamber in annotated Fig 4B herein) between the expansion chamber exit and at least two ports (see outlet ports in annotated Fig 4B herein),
wherein a splitter (see splitter in annotated Fig 4B herein) extends at least partially into the second expansion chamber prior to the mixed fluid reaching the at least two ports (see annotated Fig 4B herein),
wherein the second expansion chamber is configured to prevent pressure reduction of the mixed fluid generally within the second expansion chamber (see annotated Fig 4B herein).

Coleman discloses the use of exit ports which are elongated top to bottom and which each have an area greater than the exit area of the mixing chamber (see annotated Fig 5 herein).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize exit ports elongated top to bottom having an exit area greater than the exit area of the mixing chamber as taught by Coleman to gain the benefit of allowing continued expansion of the fluid through each port as shown in Fig 2 of Coleman.

Regarding claims 15-17 and 19, Harrell as modified above discloses (references made to Harrell):
15. The jet pump of claim 14 further comprising a splitter (see splitter in annotated Fig 4B of Harrell herein) is located within the second expansion chamber (see splitter chamber in annotated Fig 4B of Harrell herein).
16. The jet pump of claim 15 wherein, the splitter forms the mixed fluid into at least two approximately symmetric streams (See 1st and 2nd streams in annotated Fig 4B of Harrell).
17. The jet pump of claim 15 wherein, the splitter is a cone (see splitter in annotated Fig 4B of Harrell herein).
19. The jet pump of claim 16 wherein, the at least two approximately symmetric streams are directed towards the at least two ports in an exterior of the housing (see outlet ports in annotated Fig 4B of Harrell herein).



Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.

Applicant argues:
 	The examiner notes in the October 29, 2021 office communication, page 15, the bottom of the splitter is the bottom of the splitter chamber. In this portion of the discharge chamber it does appear as if there is added volume for the mixed fluid to expand. However, Roeder tells us that the splitter continues downwards such that "the lower enlarged end of the deflector" is affixed to the interior wall. (Roeder, Col 3, lns 30-31). 
Further, Roeder does not tell us precisely where the discharge chamber ends but the applicant believes that it is reasonable that a discharge chamber ends where it discharges, at the upper end of port 63. As the lower enlarged end of the deflector rapidly extends into the discharge chamber there is a corresponding pressure drop as the fluid velocity increases within the lower end of the discharge chamber. 
The applicant has amended claim 1 to clarify that the splitter chamber extends from the lower end of the venturi expansion chamber to the upper end of the exit ports.
The examiner also notes that in applicant's Figure 3 the fluid must be redirected within the splitter chamber prior to reaching the exit port and that Figure 3 only shows two ports. The applicant notes that there may be localized turbulence which could result in localized pressure increases. However, applicant claims "at least two" ports and notes that the description of figure 3 notes that more ports may be utilized as required. Applicant has amended claims 1 and 14 to note that the pressure loss prevention occurs generally within the splitter/expansion chamber in order to allow for the noted localized pressure increases. 
Roeder fails to teach, show, or suggest a splitter chamber configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber as is claimed in applicant's independent claim 1. Therefore, the withdrawal of the rejection and allowance of claim 1 as well as claims 2, 3, and 5 - 7 which depend from independents claim 1 is respectfully requested. 


Examiner’s answer:
 	Firstly, applicant has arbitrarily defined the splitter chamber after the filing date of the application. For example, declaring the splitter chamber to end at the upper end of the exit ports would mean the splitter in applicant’s Fig 2 would not be located in the splitter chamber and only the tip of the splitter in applicant’s Fig 3 would be located in the splitter chamber while the remainder of the splitter would not be located in the splitter chamber. On the other hand, when it comes to Roeder, applicant insists the base of Roeder’s splitter must be in the splitter chamber even though applicant does not require the same for applicant’s own splitter. 
 	Secondly, claim 1 merely requires the splitter chamber to be between the expansion chamber exit and a splitter chamber exit, and claim 14 merely requires the second expansion chamber to be between the first expansion chamber exit and as least two ports. There is no requirement that the splitter chamber “extends from the lower end of the venturi expansion chamber to the upper end of the exit ports” as applicant argues.
 	Thirdly, applicant admits that applicant’s apparatus would produce “localized turbulence” but insists this would cause pressure increases. However, as evidenced by princeton.edu, “Turbulent flow is characterized by unsteady eddying motions that are in constant motion with respect to each other. At any point in the flow, the eddies produce fluctuations in the flow velocity and pressure.” Thus, turbulence would produce pressure increases and pressure decreases (i.e. fluctuations). Moreover, as evidenced by princeton.edu, “This observation is in agreement with the fact that the losses in a turbulent flow are much higher than in a laminar flow, and therefore the pressure drop per unit length will be greater, which is reflected in a larger frictional stress at the wall”. Thus turbulence would result in an overall pressure drop/reduction. Therefore, in addition to localized pressure reductions, applicant’s apparatus would be configured to produce an overall pressure reduction in areas of turbulence.
 	Turning now to Roeder, as shown by the dotted lines A which extend the expanding profile of the diffuser, Roeder’s splitter chamber allows room for expansion even outside dotted lines A. Additionally, even if one includes the base portion of the splitter, lines B show that there is room for expansion at the base portion of the splitter parallel to the surface of the base portion of the splitter. Below line C, the cylindrical shape of the chamber neither expands nor contracts in the same manner as applicant’s chamber in Fig 3 around the lead line for 109. Thus, at least as much as applicant’s splitter chamber, Roeder meets the limitations of the splitter chamber is configured to prevent pressure reduction of the mixed fluid generally within the splitter chamber.
 	Fourthly, applicant argues a discharge chamber but there is no discharge chamber claimed.
	




    PNG
    media_image6.png
    1210
    585
    media_image6.png
    Greyscale


Applicant argues:
Claims 1 - 3, 6 - 7, 14 - 16, and 19 are rejected under 35 U.S.C. 102 as being anticipated by Coleman (US 5,083,609) 
The examiner states that the claim 1 limitation, "a splitter chamber configured to prevent pressure reduction of the mixed fluid throughout the splitter chamber" is disclosed by figure 2 in Coleman. Applicant disagrees with portions of the examiner's characterization of Coleman's jet pump. In particular, Coleman tells us that the diffuser passage 54 terminates at the ports 56 where the fluid exits the diffuser passage 54. The ports 56 extend all the way up to the lower limit of the diffuser passage 54 leaving no room for a chamber, splitter or otherwise. Coleman, Col 3, lns 47 49. 


 	Examiner’s answer:
 	As shown in applicant’s Fig 2 below, applicant’s splitter chamber appears to be completely open on the sides and the splitter is located below the top of the exit. Additionally, applicant argued that ‘applicant claims "at least two" ports and notes that the description of figure 3 notes that more ports may be utilized as required’. Thus, applicant’s apparatus in Fig 3 could have numerous ports opening at the perimeter and only the very tip of the splitter above the top of the ports. Therefore, the splitter chamber of Coleman is a splitter chamber in the same manner as applicant has disclosed a splitter chamber. 

    PNG
    media_image7.png
    886
    604
    media_image7.png
    Greyscale


Applicant argues:
Applicant has amended independent claims 1 and 14 to note that the splitter/expansion chamber extends from the lower end of the venturi expansion the upper end of the exit ports and that at least a portion of the splitter extends into the claimed splitter/expansion chamber. Coleman makes no provision for a second expansion chamber with a splitter within the chamber. 
Coleman fails to teach, show, or suggest a splitter chamber or a second expansion chamber as required in applicant's independent claims1 and 14. Therefore, the withdrawal of the rejection and allowance of claim 1 as well as claims 2, 3, and 5 - 7 which depend from independent claim 
1 and claims 15 - 17 and 19 which depend from independent claim 14 is respectfully requested. 

 	Examiner’s answer:
 	Firstly, claim 1 merely requires the splitter chamber to be between the expansion chamber exit and a splitter chamber exit, and claim 14 merely requires the second expansion chamber to be between the first expansion chamber exit and as least two ports. There is no requirement that the splitter chamber “extends from the lower end of the venturi expansion chamber to the upper end of the exit ports” as applicant argues. 
 	Secondly, the examiner has modified Coleman in view of Roeder which meets the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/             Examiner, Art Unit 3746